Exhibit 10.1

 

Execution Version

 

CONSENT AGREEMENT

 

This consent agreement (this “Agreement”), dated as of October 30, 2017, by and
among (i) GenOn Energy, Inc. (“GenOn”), GenOn Americas Generation LLC (“GAG”),
and certain of their directly and indirectly-owned subsidiaries listed on the
signature pages hereto (collectively, the “Debtors”) and (ii) the undersigned
Required Consenting Noteholders(1) (such undersigned Required Consenting
Noteholders and the Debtors, collectively the “Parties”).

 

RECITALS

 

WHEREAS, the Milestones set forth in Section 4 of the Restructuring Support
Agreement may be extended if agreed to in writing by counsel to the Debtors and
the Required Consenting GenOn Noteholders; provided, that any extension of the
Milestone relating to the Backstop Approval Order shall require the agreement in
writing of counsel to the Backstop Parties; provided, further, that any
extension of the Milestones set forth in Sections 4(a)(i), (iii), (vi), and
(viii) shall require the agreement in writing by counsel to the Required
Consenting GAG Noteholders; and

 

WHEREAS, the Parties desire to extend the Milestones consistent with Section 4
of the Restructuring Support Agreement.

 

WHEREAS, the Parties desire and commit to seek entry of each of the Confirmation
Order and the 9019 Order (as defined below) on a substantially contemporaneous
basis and the Parties acknowledge that entry of each of the Confirmation Order
and the 9019 Order are intended to be contingent upon the substantially
contemporaneous entry of the other, unless the GenOn Steering Committee consents
to the 9019 Order being entered earlier than the Confirmation.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.                  Agreements.  The Parties hereby agree to extend the
Milestones as follows:

 

1.01.                     section 4(a)(viii) shall be extended as follows:

 

“the effective date of the Plan (the “Plan Effective Date”) shall have occurred
no later than June 30, 2018 (the “Extended Plan Effective Date”); provided,
that, if regulatory approvals associated with the Restructuring Transactions
remain pending as of such date, the Plan Effective Date shall have occurred no
later than

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein have the
meaning ascribed to such terms in that certain Restructuring Support and Lock-Up
Agreement, dated as of June 12, 2017 (including the Restructuring Term Sheet
exhibited thereto, and, as amended by the First Amendment to Restructuring
Support and Lock-Up Agreement, this Amendment, and as may be further amended,
supplemented, or otherwise modified from time to time, the “Restructuring
Support Agreement”).

 

--------------------------------------------------------------------------------


 

September 30, 2018 (the “Extended Outside Date” and together with the Extended
Plan Effective Date, the “Extended Effective Dates”); provided, that each of the
Consenting GenOn Noteholders’ and the Consenting GAG Noteholders’ consent to the
Extended Effective Dates is contingent upon the Bankruptcy Court’s entry of (i)
the 9019 Order substantially contemporaneously with the Confirmation Order no
later than December 14, 2017 and (ii) entry of the Confirmation Order
substantially contemporaneously with the 9019 Order, provided, further, the 9019
Order may be entered at any time prior to the Confirmation Order if the GenOn
Steering Committee consents to such earlier entry.”

 

As used herein, the term “9019 Order” shall mean as follows:

 

An order (the “9019 Order”), pursuant to a motion that the Debtors have filed no
later than November 6, 2017, that shall be approved by the Bankruptcy Court on
or before December 14, 2017 that:

 

(A) grants the Holders of Allowed GAG Note Claims an Administrative Claim
against Debtor GenOn Energy, Inc. in an amount equal to the value of the
treatment afforded to Holders of Allowed Class 5 GAG Notes Claims under the Plan
with an amendment to subpart (b) of the definition of GAG Notes Cash Pool
contained in the Plan as follows: (b) beginning on the date that is 180 days
after the Petition Date, liquidated damages accruing at an annual rate of 9% of
the aggregate principal amount of GAG Notes outstanding plus accrued interest as
of the Petition Date (the “GAG Payment”), which amounts shall be payable monthly
in cash in advance by no later than the first business day of each month
(provided that any such liquidated damages accrued in the month of December 2017
shall be paid on January 2, 2018) (the “GAG Administrative Claim”), which GAG
Administrative Claim shall be allowed irrespective of whether the Plan is
consummated; provided, however, that such GAG Administrative Claim shall be
deemed satisfied in full upon receipt by such Holders of GAG Notes Claims of the
treatment afforded to Holders of Allowed Class 5 GAG Notes Claims under the
Plan, provided that the liquidated damages described in this paragraph were paid
pursuant to the 9019 Order (such payment, the “GAG Payment in Full”), whether
upon consummation of the Plan or at any time before the Effective Date, and from
any source, with such payment to be made by the Debtors, in consultation with
the GenOn Steering Committee;

 

(B) requires the Debtors to pay the Holders of Allowed Class 5 GAG Notes Claims
the GAG Payment monthly in cash in advance by no later than the first business
day of each month (provided that any such liquidated damages accrued in the
month of December 2017 shall be paid on January 2, 2018); and

 

(C) orders that, notwithstanding anything to the contrary in any other agreement
or order, (i) upon entry of the 9019 Order, any consent, approval, amendment,
waiver, consultation or termination rights under the Plan or the Restructuring
Support Agreement granted to the Holders of GAG Notes (including, without

 

--------------------------------------------------------------------------------


 

limitation, in their capacity as Consenting GAG Noteholders, the GAG Steering
Committee or the Requisite Consenting Noteholders, and solely with respect to
their GAG Notes Claims) shall be limited to events, occurrences, or omissions in
connection with or related to, including any motion filed by the Debtors or the
GenOn Steering Committee seeking, (a) any alteration of the treatment afforded
to Holders of Allowed Class 5 GAG Notes Claims under the Plan or the timing of
the payment of any such treatment, (b) the invalidation, disallowance,
subordination, or untimely payment of the liquidated damages portion, of the GAG
Administrative Claim or (c) any alteration or modification to the Extended
Effective Dates, (ii) the Debtors are authorized, in consultation with the GenOn
Steering Committee, to make the GAG Payment in Full, upon consummation of the
Plan or at any time before the Effective Date and (iii) upon the GAG Payment in
Full, (x) the Holders of GAG Notes (including, without limitation, in their
capacity as Consenting GAG Noteholders, the GAG Steering Committee or the
Requisite Consenting Noteholders, and solely with respect to their GAG Notes
Claims) shall have no further consent, approval, amendment, waiver, consultation
or termination rights under the Plan or the Restructuring Support Agreement, and
(y) the GAG Escrow Amount shall be released.

 

Section 2.                  Backstop Extension. The Parties acknowledge and
agree that, to the extent that the maturity date of the Backstop Commitment
Letter is extended beyond November 30, 2017, the terms of such extension shall
be on otherwise substantially identical terms and allocations as those set forth
in the Backstop Commitment Letter.

 

Section 3.                  Effectiveness of This Agreement.  This Agreement
shall become effective on the date (such date, the “Effective Date”) on which
counsel to the Debtors has received signature pages from the parties that
comprise the Parties.

 

Section 4.                  Execution of Agreement.  This Agreement may be
executed and delivered in any number of counterparts and by way of electronic
signature and delivery, each such counterpart, when executed and delivered,
shall be deemed an original, and all of which together shall constitute the same
agreement.  Each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Debtor Signature Pages to the Consent Agreement

 

On behalf of Debtor GenOn Energy, Inc. and its Debtor subsidiaries

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

On behalf of Debtor GenOn Americas Generation, LLC and its Debtor subsidiaries

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Consenting Noteholder Signature Pages to the Consent Agreement

 

*Signature pages of the Consenting Noteholders on file with the Debtors.

 

[NAME]

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

E-mail address(es):

 

Telephone:

 

Facsimile:

 

 

--------------------------------------------------------------------------------